     Case 1:20-cr-00060-NONE-SKO Document 14 Filed 07/29/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY A. SPIVAK
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           Case No. 1:20-CR-00060-NONE-BAM

12                                       Plaintiff,       PRELIMINARY ORDER OF FORFEITURE

13                               v.

14    CHAZ BANKS,

15                                       Defendant.

16

17           Based upon the plea agreement entered into between plaintiff United States of America

18   and defendant Chaz Banks, it is hereby ORDERED, ADJUDGED and DECREED as follows:

19           1.        Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), defendant Chaz

20   Banks’ interest in the following property shall be condemned and forfeited to the United States of

21   America, to be disposed of according to law:

22                     a. Smith and Wesson, .40 caliber handgun, serial number JBB2811, and

23                     b. All associated magazines and ammunition.

24           2.        The above-listed property constitutes firearms and ammunition involved in or used

25   in a knowing violation of 18 U.S.C. § 922(g)(1).

26           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

27   to seize the above-listed property. The aforementioned property shall be seized and held by the

28   U.S. Customs and Border Protection in their secure custody and control.
     PRELIMINARY ORDER OF FORFEITURE                     1
     Case 1:20-cr-00060-NONE-SKO Document 14 Filed 07/29/20 Page 2 of 2

 1           4.        a. Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local

 2   Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order

 3   and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such

 4   manner as the Attorney General may direct shall be posted for at least thirty (30) consecutive

 5   days on the official internet government forfeiture site www.forfeiture.gov. The United States

 6   may also, to the extent practicable, provide direct written notice to any person known to have

 7   alleged an interest in the property that is the subject of the order of forfeiture as a substitute for

 8   published notice as to those persons so notified.

 9                     b. This notice shall state that any person, other than the defendant, asserting a

10   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

11   days from the first day of publication of the Notice of Forfeiture posted on the official

12   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

13   whichever is earlier.

14           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

15   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C.

16   § 2461(c), in which all interests will be addressed.

17   IT IS SO ORDERED.
18
         Dated:      July 29, 2020
19                                                          UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        2
